Opinion issued May 29, 2009







     







In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00439-CV




IN RE CHERYL PARKER, Relator




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION

          Relator, Cheryl Parker, has filed a petition for writ of mandamus challenging
respondent’s
 May 8, 2009 order to the extent that the order prohibits relator from
cross-examining the expert witness of real party in interest, Jonathon Scott Anderson,
D.D.S., regarding an agreed settlement order between real party in interest and the
State Board of Dental Examiners.  We deny the petition for writ of mandamus.

PER CURIAM


 
Panel consists of Justices Jennings, Alcala, and Higley.